Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to Applicants election of claims 16-25 filed in the reply filed on 01/26/2021 to a restriction requirement.
Claims 16-25 are been examined in this office action.
Cancellation of claims 1-15 is acknowledged.
Claims 26-30 stand withdrawn

Election/Restrictions
Applicant’s election without traverse of Claims 16-25 drawn to use of a tray for conveying pouches in the reply filed on 01/26/2021 is acknowledged.
Claim 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 23, the claim recites the limitation "the face" in line 3.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear if this the “opposite faces of said base” as earlier recited in line 2. Clarification is required.
Regarding claim 24, the claim recites the limitation "said nesting" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 25, the claim recites the limitation "the lateral containment" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buix et al. (US 3971629 A).
Regarding claim 16, Buix discloses Use of a tray (11) for conveying pouches (19) for flexible containers (Figs. 1 and 3), said tray (11) comprising: 
a plurality of partitions (18) that protrude from the base (12) of the tray (11) so as to form containment spaces between the partitions (18) (Fig. 1), 
said spaces (Spaces occupied by the pouches, 19) configured for containing packs of pouches (19) for flexible containers (Fig. 1), 
said containment spaces (Spaces occupied by the pouches, 19) being used to contain said packs of pouches (19) in a direction that is transverse to said partitions (18) (Fig. 1).
Regarding claim 17, wherein said partitions (18) are arranged in substantially mutually parallel rows (Fig. 1), each pair of adjacent rows forming between them one of said containment spaces for the packs of pouches (19, Figs. 1 and 3).
Regarding claim 18, wherein said partitions (18) are at least partly mutually separated along the respective row (Fig. 1), so as to form a plurality of open regions along each row which are adapted to facilitate the pickup of said packs of pouches (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Buix et al. (US 3971629 A) in view of Saam (US 5927498 A).
Regarding claim 19, Buix teaches essentially the tray as claimed in claim 16 including said packs of pouches (19).
However, Buix does not expressly disclose a plurality of flattened pouches (19) stacked in a concordant direction, each of said flattened pouches comprising a mouth and being stacked in said packs so that all the mouths are oriented toward a same side of the pack of pouches.
Saam in a related invention, teaches the stacking of flattened pouches (10) in a concordant direction (Fig. 11), each of said flattened pouches (10) comprising a mouth (18, fig. 2) and being stacked in said packs so that all the mouths are oriented toward a same side of the pack of pouches (Fig. 11).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Buix to provide a stacking configuration as taught by Saam, thereby making it easier to display without additional handling.
Regarding claim 20, wherein each containment space (Spaces occupied by the pouches, 19 of Buix) is used to contain said packs of pouches with mouths of pouches of the packs oriented in the same manner in the entire tray (as modified with saam above).
Regarding claim 21, wherein each containment space (Spaces occupied by the pouches, 19 of Buix) is used to contain said packs of pouches (19 of Buix) in a direction that is transverse to said pouches (Fig. of Buix).

Claim 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Buix et al. (US 3971629 A) in view of Apps (US 7017746 B2).
Regarding claim 22, Buix teaches essentially the tray as claimed in claim 17 including said packs of partitions (18).
However, Buix does not expressly disclose wherein said partitions have lateral surfaces which are inclined and converge away from a base of the tray, so as to keep said packs of pouches compressed at said base of the tray.
Apps in a related invention, teaches wherein said partitions (40) have lateral surfaces (42) which are inclined and converge away from a base of the tray (Fig. 10).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Buix to provide partitions have lateral surfaces which are inclined and converge away from a base of the tray as taught by Apps, thereby to form an interior grid structure for holding the pouches more compactly.
Regarding claim 25, Buix teaches essentially the tray as claimed in claim 22 including said packs of partitions (18).
However, Buix does not expressly disclose wherein said containment space comprises a plurality of separators (84) that protrude from said base (12 fig. 7), are 
Apps in a related invention, teaches wherein said containment space comprises a plurality of separators (84) that protrude from said base (12 fig. 7), are directed transversely to said rows of partitions and are mutually spaced so as to form shoulders for the lateral containment of said packs of pouches (fig. 7).
Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tray of Buix to provide separators as taught by Apps allow pouches to slide easily along lower surface between receiving areas of the tray.

Allowable Subject Matter
Claim 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731